Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            19-NOV-2021
                                            07:55 AM
                                            Dkt. 186 ODMR

                         NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I
                     JW, Plaintiff-Appellant, v.
                        LW, Defendant-Appellee

          APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                         (FC-D NO. 16-1-0008)

                              ORDER
      (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

            Upon consideration of Defendant-Appellee's Motion for

Reconsideration filed on November 5, 2021, and the records and

files herein, IT IS HEREBY ORDERED that:

            1.   This court's Summary Disposition Order filed on

October 28, 2021, shall be corrected at page 17, line 8, in that
"child support" is deleted and replaced with "spousal support";

and

            2.   The Motion for Reconsideration is otherwise

denied.

            DATED: Honolulu, Hawai#i, November 19, 2021.

                                     /s/ Lisa M. Ginoza
                                     Chief Judge

                                     /s/ Katherine G. Leonard
                                     Associate Judge

                                     /s/ Clyde J. Wadsworth
                                     Associate Judge